

	

		II

		109th CONGRESS

		1st Session

		S. 729

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To establish the Food Safety Administration to protect

		  the public health by preventing food-borne illness, ensuring the safety of

		  food, improving research on contaminants leading to food-borne illness, and

		  improving security of food from intentional contamination, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the 

						Safe Food Act of 2005

					.

			

				(b)

				Table of contents

				The table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings; purposes.

					Sec. 3. Definitions.

					TITLE I—Establishment of Food Safety Administration

					Sec. 101. Establishment of Food Safety

				Administration.

					Sec. 102. Consolidation of separate food safety and inspection

				services and agencies.

					Sec. 103. Additional duties of the Administration.

					TITLE II—Administration of food safety program

					Sec. 201. Administration of national program.

					Sec. 202. Registration of food establishments and foreign food

				establishments.

					Sec. 203. Preventative process controls to reduce adulteration

				of food.

					Sec. 204. Performance standards for contaminants in

				food.

					Sec. 205. Inspections of food establishments.

					Sec. 206. Food production facilities.

					Sec. 207. Federal and State cooperation.

					Sec. 208. Imports.

					Sec. 209. Resource

				plan.

					Sec. 210. Traceback.

					TITLE III—Research and education

					Sec. 301. Public health assessment system.

					Sec. 302. Public education and advisory system.

					Sec. 303. Research.

					TITLE IV—Enforcement

					Sec. 401. Prohibited Acts.

					Sec. 402. Food detention, seizure, and

				condemnation.

					Sec. 403. Notification and recall.

					Sec. 404. Injunction proceedings.

					Sec. 405. Civil and criminal penalties.

					Sec. 406. Presumption.

					Sec. 407. Whistleblower protection.

					Sec. 408. Administration and enforcement.

					Sec. 409. Citizen civil actions.

					TITLE V—Implementation

					Sec. 501. Definition.

					Sec. 502. Reorganization plan.

					Sec. 503. Transitional authorities.

					Sec. 504. Savings provisions.

					Sec. 505. Conforming amendments.

					Sec. 506. Additional technical and conforming

				amendments.

					Sec. 507. Regulations.

					Sec. 508. Authorization of appropriations.

					Sec. 509. Limitation on authorization of

				appropriations.

					Sec. 510. Effective date.

				

			

			2.

			Findings; purposes

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					the safety of the food supply of the United States is vital to

			 the public health, to public confidence in the food supply, and to the success

			 of the food sector of the Nation's economy;

				

					(2)

					lapses in the protection of the food supply and loss of public

			 confidence in food safety are damaging to consumers and the food industry, and

			 place a burden on interstate commerce;

				

					(3)

					the safety and security of the food supply requires an

			 integrated, system-wide approach to preventing food-borne illness, a thorough

			 and broad-based approach to basic and applied research, and intensive,

			 effective, and efficient management of the Nation's food safety program;

				

					(4)

					the task of preserving the safety of the food supply of the

			 United States faces tremendous pressures with regard to—

					

						(A)

						emerging pathogens and other contaminants and the ability to

			 detect all forms of contamination;

					

						(B)

						an aging and immune compromised population, with a growing number

			 of people at high-risk for food-borne illnesses, including infants and

			 children;

					

						(C)

						an increasing volume of imported food, without adequate

			 monitoring and inspection; and

					

						(D)

						maintenance of rigorous inspection of the domestic food

			 processing and food service industries;

					

					(5)

					Federal food safety standard setting, inspection, enforcement,

			 and research efforts should be based on the best available science and public

			 health considerations and food safety resources should be systematically

			 deployed in ways that most effectively prevent food-borne illness;

				

					(6)

					the Federal food safety system is fragmented, with at least 12

			 Federal agencies sharing responsibility for food safety, and operates under

			 laws that do not reflect current conditions in the food system or current

			 scientific knowledge about the cause and prevention of food-borne

			 illness;

				

					(7)

					the fragmented Federal food safety system and outdated laws

			 preclude an integrated, system-wide approach to preventing food-borne illness,

			 to the effective and efficient operation of the Nation's food safety program,

			 and to the most beneficial deployment of food safety resources;

				

					(8)

					the National Academy of Sciences recommended in the report

			 Ensuring Safe Food from Production to Consumption that Congress

			 establish by statute a unified and central framework for managing Federal food

			 safety programs, and recommended modifying Federal statutes so that inspection,

			 enforcement, and research efforts are based on scientifically supportable

			 assessments of risks to public health; and

				

					(9)

					the lack of a single focal point for food safety leadership in

			 the United States undercuts the ability of the United States to exert food

			 safety leadership internationally, which is detrimental to the public health

			 and the international trade interests of the United States.

				

				(b)

				Purposes

				The purposes of this Act are—

				

					(1)

					to establish a single agency to be known as the Food

			 Safety Administration to—

					

						(A)

						regulate food safety and labeling to strengthen the protection of

			 the public health;

					

						(B)

						ensure that food establishments fulfill their responsibility to

			 produce food in a manner that protects the public health of all people in the

			 United States;

					

						(C)

						lead an integrated, system-wide approach to food safety and to

			 make more effective and efficient use of resources to prevent food-borne

			 illness;

					

						(D)

						provide a single focal point for food safety leadership, both

			 nationally and internationally; and

					

						(E)

						provide an integrated food safety research capability, utilizing

			 internally-generated, scientifically and statistically valid studies, in

			 cooperation with academic institutions and other scientific entities of the

			 Federal and State governments, to achieve the continuous improvement of

			 research on food-borne illness and contaminants;

					

					(2)

					to transfer to the Food Safety Administration the food safety,

			 labeling, inspection, and enforcement functions that, as of the day before the

			 effective date of this Act, are performed by other Federal agencies; and

				

					(3)

					to modernize and strengthen the Federal food safety laws to

			 achieve more effective application and efficient management of the laws for the

			 protection and improvement of public health.

				

			3.

			Definitions

			In this Act:

			

				(1)

				Administration

				The term Administration means the Food Safety

			 Administration established under section 101(a)(1).

			

				(2)

				Administrator

				The term Administrator means the Administrator of

			 Food Safety appointed under section 101(a)(3).

			

				(3)

				Adulterated

				

					(A)

					In general

					The term adulterated has the meaning described in

			 subsections (a) through (c) of section 402 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 342).

				

					(B)

					Inclusion

					The term adulterated includes bearing or containing

			 a contaminant that causes illness or death among sensitive populations.

				

				(4)

				Agency

				The term agency has the meaning given that term in

			 section 551 of title 5, United States Code.

			

				(5)

				Category 1 food establishment

				The term category 1 food establishment means a food

			 establishment that slaughters animals for food.

			

				(6)

				Category 2 food establishment

				The term category 2 food establishment means a food

			 establishment that processes raw meat, poultry, seafood products, regardless of

			 whether the establishment also has a kill step, and animal feed and other

			 products that the Administrator determines by regulation to be at high risk of

			 contamination and the processes of which do not include a step validated to

			 destroy contaminants.

			

				(7)

				Category 3 food establishment

				The term category 3 food establishment means a food

			 establishment that processes meat, poultry, seafood products, and other

			 products that the Administrator determines by regulation to be at high risk of

			 contamination and whose processes include a step validated to destroy

			 contaminants.

			

				(8)

				Category 4 food establishment

				The term category 4 food establishment means a food

			 establishment that processes all other categories of food products not

			 described in paragraphs (5) through (7).

			

				(9)

				Category 5 food establishment

				The term category 5 food establishment means a food

			 establishment that stores, holds, or transports food products prior to delivery

			 for retail sale.

			

				(10)

				Contaminant

				The term contaminant includes a bacterium, chemical,

			 natural or manufactured toxin, virus, parasite, prion, physical hazard, or

			 other human pathogen that when found on or in food can cause human illness,

			 injury, or death.

			

				(11)

				Contamination

				The term contamination refers to a presence of a

			 contaminant in food.

			

				(12)

				Food

				

					(A)

					In general

					The term food means a product intended to be used

			 for food or drink for a human or an animal.

				

					(B)

					Inclusions

					The term food includes any product (including a meat

			 food product, as defined in section 1(j) of the Federal Meat Inspection Act (21

			 U.S.C. 601(j))), capable for use as human food that is made in whole or in part

			 from any animal, including cattle, sheep, swine, or goat, or poultry (as

			 defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453)), and

			 animal feed.

				

					(C)

					Exclusion

					The term food does not include dietary supplements,

			 as defined in section 201(ff) of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 321(ff)).

				

				(13)

				Food establishment

				

					(A)

					In general

					The term food establishment means a slaughterhouse,

			 factory, warehouse, or facility owned or operated by a person located in any

			 State that processes food or a facility that holds, stores, or transports food

			 or food ingredients.

				

					(B)

					Exclusions

					For the purposes of registration, the term food

			 establishment does not include a farm, restaurant, other retail food

			 establishment, nonprofit food establishment in which food is prepared for or

			 served directly to the consumer, or fishing vessel (other than a fishing vessel

			 engaged in processing, as that term is defined in section 123.3 of title 21,

			 Code of Federal Regulations).

				

				(14)

				Food production facility

				The term food production facility means any farm,

			 ranch, orchard, vineyard, aquaculture facility, or confined animal-feeding

			 operation.

			

				(15)

				Food safety law

				The term food safety law means—

				

					(A)

					the provisions of the Federal

			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) related to

			 and requiring the safety, labeling, and inspection of food, infant formulas,

			 food additives, pesticide residues, and other substances present in food under

			 that Act;

				

					(B)

					the provisions of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 301 et seq.) and of any other Act that are administered by the Center

			 for Veterinary Medicine of the Food and Drug Administration;

				

					(C)

					the Poultry Products Inspection Act (21 U.S.C. 451 et

			 seq.);

				

					(D)

					the Federal Meat Inspection Act (21 U.S.C. 601 et seq.);

				

					(E)

					the Egg Products Inspection Act (21 U.S.C. 1031 et seq.);

				

					(F)

					the Sanitary Food Transportation Act of 1990 (49 U.S.C. App. 2801

			 et seq.);

				

					(G)

					the provisions of the Humane Methods of Slaughter Act of 1978

			 (Public Law 95–448) administered by the Food Safety and Inspection

			 Service;

				

					(H)

					the provisions of this Act; and

				

					(I)

					such other provisions of law related to and requiring food

			 safety, labeling, inspection, and enforcement as the President designates by

			 Executive order as appropriate to include within the jurisdiction of the

			 Administration.

				

				(16)

				Foreign food establishment

				The term foreign food establishment means a

			 slaughterhouse, factory, warehouse, or facility located outside the United

			 States that processes food for consumption that is imported into the United

			 States or food ingredients.

			

				(17)

				Interstate commerce

				The term interstate commerce has the meaning given

			 that term in section 201(b) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 321(b)).

			

				(18)

				Misbranded

				The term misbranded has the meaning given that term

			 in section 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

			 343).

			

				(19)

				Process

				The term process or processing means

			 the commercial harvesting, slaughter, packing, preparation, or manufacture of

			 food.

			

				(20)

				Safe

				The term safe refers to human and animal

			 health.

			

				(21)

				State

				The term State means—

				

					(A)

					a State;

				

					(B)

					the District of Columbia;

				

					(C)

					the Commonwealth of Puerto Rico; and

				

					(D)

					any other territory or possession of the United States.

				

				(22)

				Validation

				The term validation means the obtaining of evidence

			 that the food hygiene control measure or measures selected to control a hazard

			 in food is capable of effectively and consistently controlling the

			 hazard.

			

				(23)

				Statistically valid

				With respect to a study, the term statistically

			 valid means evaluated and conducted under standards set by the National

			 Institute of Standards and Technology.

			

			I

			Establishment of Food Safety Administration

			

				101.

				Establishment of Food Safety Administration

				

					(a)

					Establishment

					

						(1)

						In general

						There is established in the executive branch an agency to be

			 known as the Food Safety Administration.

					

						(2)

						Status

						The Administration shall be an independent establishment (as

			 defined in section 104 of title 5, United States Code).

					

						(3)

						Head of administration

						The Administration shall be headed by the Administrator of Food

			 Safety, who shall be appointed by the President, by and with the advice and

			 consent of the Senate.

					

					(b)

					Duties of Administrator

					The Administrator shall—

					

						(1)

						administer and enforce the food safety law;

					

						(2)

						serve as a representative to international food safety bodies and

			 discussions;

					

						(3)

						promulgate regulations to ensure the security of the food supply

			 from all forms of contamination, including intentional contamination;

			 and

					

						(4)

						oversee—

						

							(A)

							implementation of Federal food safety inspection, enforcement,

			 and research efforts, to protect the public health;

						

							(B)

							development of consistent and science-based standards for safe

			 food;

						

							(C)

							coordination and prioritization of food safety research and

			 education programs with other Federal agencies;

						

							(D)

							prioritization of Federal food safety efforts and deployment of

			 Federal food safety resources to achieve the greatest possible benefit in

			 reducing food-borne illness;

						

							(E)

							coordination of the Federal response to food-borne illness

			 outbreaks with other Federal and State agencies; and

						

							(F)

							integration of Federal food safety activities with State and

			 local agencies.

						

				102.

				Consolidation of separate food safety and inspection services

			 and agencies

				

					(a)

					Transfer of functions

					For each Federal agency specified in subsection (b), there are

			 transferred to the Administration all functions that the head of the Federal

			 agency exercised on the day before the effective date of this Act (including

			 all related functions of any officer or employee of the Federal agency) that

			 relate to administration or enforcement of the food safety law, as determined

			 by the President.

				

					(b)

					Transferred agencies

					The Federal agencies referred to in subsection (a) are—

					

						(1)

						the Food Safety and Inspection Service of the Department of

			 Agriculture;

					

						(2)

						the Center for Food Safety and Applied Nutrition of the Food and

			 Drug Administration;

					

						(3)

						the part of the Agriculture Marketing Service that administers

			 shell egg surveillance services established under the Egg Products Inspection

			 Act (21 U.S.C. 1031 et seq.);

					

						(4)

						the resources and facilities of the Office of Regulatory Affairs

			 of the Food and Drug Administration that administer and conduct inspections of

			 food establishments and imports;

					

						(5)

						the resources and facilities of the Office of the Commissioner of

			 the Food and Drug Administration that support—

						

							(A)

							the Center for Food Safety and Applied Nutrition;

						

							(B)

							the Center for Veterinary Medicine; and

						

							(C)

							the Office of Regulatory Affairs facilities and resources

			 described in paragraph (4);

						

						(6)

						the Center for Veterinary Medicine of the Food and Drug

			 Administration;

					

						(7)

						the resources and facilities of the Environmental Protection

			 Agency that control and regulate pesticide residues in food;

					

						(8)

						the part of the Research, Education, and Economics mission area

			 of the Department of Agriculture related to food safety and animal feed

			 research;

					

						(9)

						the part of the National Marine Fisheries Service of the National

			 Oceanic and Atmospheric Administration of the Department of Commerce that

			 administers the seafood inspection program;

					

						(10)

						the Animal and Plant Inspection Health Service of the Department

			 of Agriculture; and

					

						(11)

						such other offices, services, or agencies as the President

			 designates by Executive order to carry out this Act.

					

				103.

				Additional duties of the Administration

				

					(a)

					Officers and employees

					The Administrator may—

					

						(1)

						appoint officers and employees for the Administration in

			 accordance with the provisions of title 5, United States Code, relating to

			 appointment in the competitive service; and

					

						(2)

						fix the compensation of those officers and employees in

			 accordance with chapter 51 and with subchapter III of chapter 53 of that title,

			 relating to classification and General Schedule pay rates.

					

					(b)

					Experts and consultants

					The Administrator may—

					

						(1)

						procure the services of temporary or intermittent experts and

			 consultants as authorized by section 3109 of title 5, United States Code;

			 and

					

						(2)

						pay in connection with those services the travel expenses of the

			 experts and consultants, including transportation and per diem in lieu of

			 subsistence while away from the homes or regular places of business of the

			 individuals, as authorized by section 5703 of that title.

					

					(c)

					Bureaus, offices, and divisions

					The Administrator may establish within the Administration such

			 bureaus, offices, and divisions as the Administrator determines are necessary

			 to perform the duties of the Administrator.

				

					(d)

					Advisory committees

					

						(1)

						In general

						The Administrator shall establish advisory committees that

			 consist of representatives of scientific expert bodies, academics, industry

			 specialists, and consumers.

					

						(2)

						Duties

						The duties of an advisory committee established under paragraph

			 (1) may include developing recommendations with respect to the development of

			 new processes, research, communications, performance standards, and

			 inspection.

					

			II

			Administration of food safety program

			

				201.

				Administration of national program

				

					(a)

					In general

					The Administrator shall—

					

						(1)

						administer a national food safety program (referred to in this

			 section as the program) to protect public health; and

					

						(2)

						ensure that persons who produce or process food meet their

			 responsibility to prevent or minimize food safety hazards related to their

			 products.

					

					(b)

					Comprehensive analysis

					The program shall be based on a comprehensive analysis of the

			 hazards associated with different food and with the processing of different

			 food, including the identification and evaluation of—

					

						(1)

						the severity of the potential health risks;

					

						(2)

						the sources and specific points of potential contamination

			 extending from the farm or ranch to the consumer that may render food

			 unsafe;

					

						(3)

						the potential for persistence, multiplication, or concentration

			 of naturally occurring or added contaminants in food;

					

						(4)

						opportunities across the food production, processing,

			 distribution, and retail system to reduce potential health risks; and

					

						(5)

						opportunities for intentional contamination.

					

					(c)

					Program elements

					In carrying out the program, the Administrator shall—

					

						(1)

						adopt and implement a national system for the registration of

			 food establishments and foreign food establishments and regular unannounced

			 inspection of food establishments;

					

						(2)

						enforce the adoption of process controls in food establishments,

			 based on best available scientific and public health considerations and best

			 available technologies;

					

						(3)

						establish and enforce science-based standards for—

						

							(A)

							substances that may contaminate food; and

						

							(B)

							safety and sanitation in the processing and handling of

			 food;

						

						(4)

						implement a statistically valid sampling program to ensure that

			 industry programs and procedures that prevent food contamination are effective

			 on an ongoing basis and that food meets the standards established under this

			 Act;

					

						(5)

						implement procedures and requirements to ensure the safety and

			 security of imported food;

					

						(6)

						coordinate with other agencies and State or local governments in

			 carrying out inspection, enforcement, research, and monitoring;

					

						(7)

						have access to the surveillance data of the Centers for Disease

			 Control and Prevention, and other Federal Government agencies, in order to

			 implement a national surveillance system to assess the health risks associated

			 with the human consumption of food or to create surveillance data and

			 studies;

					

						(8)

						develop public education risk communication and advisory

			 programs;

					

						(9)

						implement a basic and applied research program to further the

			 purposes of this Act; and

					

						(10)

						coordinate and prioritize food safety research and educational

			 programs with other agencies, including State or local agencies.

					

				202.

				Registration of food establishments and foreign food

			 establishments

				

					(a)

					In general

					The Administrator shall by regulation require that any food

			 establishment or foreign food establishment engaged in processing food in the

			 United States be registered with the Administrator.

				

					(b)

					Registration requirements

					

						(1)

						In general

						To be registered under subsection (a)—

						

							(A)

							in the case of a food establishment, the owner, operator, or

			 agent in charge of the food establishment shall submit a registration to the

			 Administrator; and

						

							(B)

							in the case of a foreign food establishment, the owner, operator,

			 or agent in charge of the foreign food establishment shall—

							

								(i)

								submit a registration to the Administrator; and

							

								(ii)

								provide the name, address, and emergency contact information of

			 the United States agent for the foreign food establishment.

							

						(2)

						Registration

						A food establishment or foreign food establishment shall submit a

			 registration under paragraph (1) to the Administrator that—

						

							(A)

							identifies the name, address, and emergency contact information

			 of each food establishment or foreign food establishment that the registrant

			 operates under this Act and all trade names under which the registrant conducts

			 business relating to food;

						

							(B)

							lists the primary purpose and business activity of each food

			 establishment or foreign food establishment, including the dates of operation

			 if the food establishment or foreign food establishment is seasonal;

						

							(C)

							lists the types of food processed or sold at each food

			 establishment or, for foreign food establishments selling food for consumption

			 in the United States, identifies the specific food categories of that food as

			 listed under section 170.3 of title 21, Code of Federal Regulations; and

						

							(D)

							not later than 30 days after a change in the products, function,

			 or legal status of the food establishment or foreign food establishment

			 (including cessation of business activities), notifies the Administrator of the

			 change.

						

						(3)

						Procedure

						Upon receipt of a completed registration described in paragraph

			 (1), the Administrator shall notify the registrant of the receipt of the

			 registration, designate each establishment as a category 1, 2, 3, 4, or 5 food

			 establishment, and assign a registration number to each food establishment and

			 foreign food establishment.

					

						(4)

						List

						The Administrator shall compile and maintain an up-to-date list

			 of food establishments and foreign food establishments that are registered

			 under this section. The Administrator may establish regulations by which such

			 list may be shared with other governmental authorities.

					

						(5)

						Disclosure exemption

						The disclosure requirements under section 552 of title 5, United

			 States Code, shall not apply to—

						

							(A)

							the list compiled under paragraph (4); and

						

							(B)

							information derived from the list under paragraph (4), to the

			 extent that it discloses the identity or location of a specific registered

			 person.

						

						(6)

						Suspension of registration

						

							(A)

							In general

							The Administrator may suspend the registration of a food

			 establishment or foreign food establishment, including the facility of an

			 importer, for violation of a food safety law.

						

							(B)

							Notice and opportunity for hearing

							The Administrator shall provide notice to a registrant

			 immediately upon the suspension of the registration of the facility and provide

			 registrant with an opportunity for a hearing within 3 days of the

			 suspension.

						

						(7)

						Reinstatement

						A registration that is suspended under this section may be

			 reinstated pursuant to criteria published in the Federal Register by the

			 Administrator.

					

				203.

				Preventative process controls to reduce adulteration of

			 food

				

					(a)

					In general

					The Administrator shall, upon the basis of best available public

			 health, scientific, and technological data, promulgate regulations to ensure

			 that food establishments carry out their responsibilities to—

					

						(1)

						process food in a sanitary manner so that it is free of dirt and

			 filth;

					

						(2)

						limit the presence of potentially harmful contaminants in

			 food;

					

						(3)

						implement appropriate measures of preventative process control to

			 minimize and reduce the presence and growth of contaminants in food and meet

			 the performance standards established under section 204;

					

						(4)

						process all fully processed or ready-to-eat food in a sanitary

			 manner, using reasonably available techniques and technologies to eliminate any

			 potentially harmful contaminants; and

					

						(5)

						label food intended for final processing outside commercial food

			 establishments with instructions for handling and preparation for consumption

			 that will destroy contaminants.

					

					(b)

					Regulations

					Not later than 1 year after the effective date of this Act, the

			 Administrator shall promulgate regulations that—

					

						(1)

						require all food establishments to adopt preventative process

			 controls that are—

						

							(A)

							adequate to protect the public health;

						

							(B)

							meet relevant regulatory and food safety standards; and

						

							(C)

							limit the presence and growth of contaminants in food prepared in

			 a food establishment;

						

						(2)

						set standards for sanitation;

					

						(3)

						meet any performance standards for contaminants established under

			 section 204;

					

						(4)

						require recordkeeping to monitor compliance;

					

						(5)

						require sampling and testing at a frequency and in a manner

			 sufficient to ensure that process controls are effective on an ongoing basis

			 and that regulatory standards are being met; and

					

						(6)

						provide for agency access to records kept by food establishments

			 and submission of copies of the records to the Administrator, as the

			 Administrator determines appropriate.

					

					(c)

					Processing controls

					The Administrator may require any person with responsibility for

			 or control over food or food ingredients to adopt process controls, if the

			 process controls are needed to ensure the protection of the public

			 health.

				

				204.

				Performance standards for contaminants in food

				

					(a)

					In general

					To protect the public health, the Administrator shall establish

			 by regulation and enforce performance standards that define, with respect to

			 specific food-borne contaminants and foods, the level of food safety

			 performance that a person responsible for producing, processing, or selling

			 food shall meet.

				

					(b)

					Identification of contaminants; performance standards

					

						(1)

						In general

						Not later than 6 months after the date of enactment of this Act,

			 the Administrator shall identify the food-borne contaminants and food that

			 contribute significantly to the risk of food-borne illness.

					

						(2)

						Performance standards

						As soon as practicable after the identification of the

			 contaminants under paragraph (1), the Administrator shall establish appropriate

			 performance standards to protect against all food-borne contaminants.

					

						(3)

						Significant contaminants

						The Administrator shall establish performance standards for the 5

			 contaminants that contribute to the greatest number of illnesses or deaths

			 associated with raw meat, poultry, and seafood not later than 3 years after the

			 date of enactment of this Act. The Administrator shall revise such standards

			 not less often than every 3 years.

					

					(c)

					Performance standards

					

						(1)

						In general

						The performance standards established under this section shall

			 include—

						

							(A)

							health-based standards that set the level of a contaminant that

			 can safely and lawfully be present in food;

						

							(B)

							zero tolerances, including zero tolerances for fecal matter, in

			 addition to any zero-tolerance standards in effect on the day before the date

			 of enactment of this Act, when necessary to protect against significant adverse

			 health outcomes;

						

							(C)

							process standards, such as log reduction criteria for cooked

			 products, when sufficient to ensure the safety of processed food; and

						

							(D)

							in the absence of data to support a performance standard

			 described in subparagraph (A), (B), or (C), standards that define required

			 performance in terms of “best reasonably achievable performance”, using best

			 available technologies, interventions, and practices.

						

						(2)

						Best reasonably achievable performance standards

						In developing best reasonably achievable performance standards,

			 the Administrator shall collect, or contract for the collection of, data on

			 current best practices and food safety outcomes related to the contaminants and

			 foods in question, as the Administrator determines necessary.

					

						(3)

						Revocation by administrator

						All performance standards, tolerances, action levels, or other

			 similar standards in effect on the date of enactment of this Act shall remain

			 in effect until revised or revoked by the Administrator.

					

					(d)

					Enforcement

					

						(1)

						In general

						Not later than 1 year after the promulgation of a performance

			 standard under this section, the Administrator shall implement a statistically

			 significant sampling program to determine whether food establishments are

			 complying with the performance standards promulgated under this section. The

			 program established under this paragraph shall be at least as stringent as the

			 Hazard Analysis and Critical Control Point System requirements established

			 under part 417 of title 9, Code of Federal Regulations (or successor

			 regulation).

					

						(2)

						Inspections

						If the Administrator determines that a food establishment fails

			 to meet a standard promulgated under this section, and such establishment fails

			 to take appropriate corrective action as determined by the Administrator, the

			 Administrator shall, as appropriate—

						

							(A)

							detain, seize, or condemn food from the food establishment under

			 section 402;

						

							(B)

							order a recall of food from the food establishment under section

			 403;

						

							(C)

							increase the inspection frequency for the food

			 establishment;

						

							(D)

							withdraw the mark of inspection from the food establishment, if

			 in use; or

						

							(E)

							take other appropriate enforcement action concerning the food

			 establishment, including withdrawal of registration.

						

					(e)

					Newly Identified contaminants

					Notwithstanding any other provision of this section, the

			 Administrator shall promulgate interim performance standards for newly

			 identified contaminants as necessary to protect the public health.

				

				205.

				Inspections of food establishments

				

					(a)

					In general

					The Administrator shall establish an inspection program, which

			 shall include sampling and testing of food and food establishments, to

			 determine if each food establishment—

					

						(1)

						is operating in a sanitary manner;

					

						(2)

						has continuous systems, interventions, and processes in place to

			 minimize or eliminate contaminants in food;

					

						(3)

						is in compliance with applicable performance standards

			 established under section 203, and other regulatory requirements;

					

						(4)

						is processing food that is safe and not adulterated or

			 misbranded;

					

						(5)

						maintains records of process control plans under section 203, and

			 other records related to the processing, sampling, and handling of food;

			 and

					

						(6)

						is in compliance with the requirements of the food safety

			 law.

					

					(b)

					Establishment categories and inspection frequencies

					The resource plan required under section 209, including the

			 description of resources required to carry out inspections of food

			 establishments, shall be based on the following categories and inspection

			 frequencies, subject to subsections (c), (d), and (e):

					

						(1)

						Category 1 food establishments

						A category 1 food establishment shall be subject to antemortem,

			 postmortem, and continuous inspection of each slaughter line during all

			 operating hours, and other inspection on a daily basis, sufficient to verify

			 that—

						

							(A)

							diseased animals are not offered for slaughter;

						

							(B)

							the food establishment has successfully identified and removed

			 from the slaughter line visibly defective or contaminated carcasses, has

			 avoided cross-contamination, and destroyed or reprocessed them in a manner

			 acceptable to the Administrator; and

						

							(C)

							that applicable performance standards and other provisions of the

			 food safety law, including those intended to eliminate or reduce pathogens,

			 have been satisfied.

						

						(2)

						Category 2 food establishments

						A category 2 food establishment shall be randomly inspected at

			 least daily.

					

						(3)

						Category 3 food establishments

						A category 3 food establishment shall—

						

							(A)

							have ongoing verification that its processes are controlled;

			 and

						

							(B)

							be randomly inspected at least monthly.

						

						(4)

						Category 4 food establishments

						A category 4 food establishment shall be randomly inspected at

			 least quarterly.

					

						(5)

						Category 5 food establishments

						A category 5 food establishment shall be randomly inspected at

			 least annually.

					

					(c)

					Establishment of inspection procedures

					The Administrator shall establish procedures under which

			 inspectors or safety officers shall take random samples, photographs, and

			 copies of records in food establishments.

				

					(d)

					Alternative inspection frequencies

					With respect to a category 2, 3, 4, or 5 food establishment, the

			 Administrator may establish alternative increasing or decreasing inspection

			 frequencies for subcategories of food establishments or individual

			 establishments, to foster risk-based allocation of resources, subject to the

			 following criteria and procedures:

					

						(1)

						Subcategories of food establishments and their alternative

			 inspection frequencies shall be defined by regulation, subject to paragraphs

			 (2) and (3).

					

						(2)

						Regulations of alternative inspection frequencies for

			 subcategories of food establishments under paragraph (1) and for a specific

			 food establishment under paragraph (4) shall provide that—

						

							(A)

							category 2 food establishments shall be inspected at least

			 monthly; and

						

							(B)

							category 3, 4, and 5 food establishments shall be inspected at

			 least annually.

						

						(3)

						In defining subcategories of food establishments and their

			 alternative inspection frequencies under paragraphs (1) and (2), the

			 Administrator shall consider—

						

							(A)

							the nature of the food products being processed, stored, or

			 transported;

						

							(B)

							the manner in which food products are processed, stored, or

			 transported;

						

							(C)

							the inherent likelihood that the products will contribute to the

			 risk of food-borne illness;

						

							(D)

							the best available evidence concerning reported illnesses

			 associated with the foods produced in the proposed subcategory of

			 establishments; and

						

							(E)

							the overall record of compliance with the food safety law among

			 establishments in the proposed subcategory, including compliance with

			 applicable performance standards and the frequency of recalls.

						

						(4)

						The Administrator may adopt alternative inspection frequencies

			 for increased or decreased inspection for a specific establishment, subject to

			 paragraphs (2) and (5) and shall periodically publish a list of establishments

			 subject to alternative inspections.

					

						(5)

						In adopting alternative inspection frequencies for a specific

			 establishment, the Administrator shall consider—

						

							(A)

							the criteria in paragraph (3);

						

							(B)

							whether products from the specific establishment have been

			 associated with a case or an outbreak of food-borne illness; and

						

							(C)

							the record of the establishment of compliance with the food

			 safety law, including compliance with applicable performance standards and the

			 frequency of recalls.

						

						(6)

						Before establishing decreased alternative inspection frequencies

			 for subcategories of establishments or individual establishments, the

			 Administrator shall—

						

							(A)

							determine, based on the best available evidence, that the

			 alternative uses of the resources required to carry out the inspection activity

			 would make a greater contribution to protecting the public health and reducing

			 the risk of food-borne illness than the use of resources described in

			 subsection (b);

						

							(B)

							describe the alternative uses of resources in general terms when

			 issuing the regulation or order that establishes the alternative inspection

			 frequency;

						

							(C)

							consider the supporting evidence that an individual food

			 establishment shall submit related to whether an alternative inspection

			 frequency should be established for such establishment by the Administrator;

			 and

						

							(D)

							include a description of the alternative uses in the annual

			 resource plan required in section 209.

						

					(e)

					Inspection transition

					The Administrator shall manage the transition to the inspection

			 system described in this Act as follows:

					

						(1)

						In the case of a category 1 or 2 food establishment, the

			 Administrator shall continue to implement the applicable inspection mandates of

			 the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), the Poultry Products

			 Inspection Act (21 U.S.C. 451 et seq.), and the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 301 et seq.) until—

						

							(A)

							regulations required to implement this section have been

			 promulgated;

						

							(B)

							the performance standards required by section 204(c) have been

			 promulgated and implemented for 1 year; and

						

							(C)

							the establishment has achieved compliance with the other

			 applicable provisions of the food safety law.

						

						(2)

						In the case of a category 1 or 2 food establishment that, within

			 2 years after the promulgation of the performance standards required by section

			 204(c), has not achieved compliance with the food safety law, the Administrator

			 shall—

						

							(A)

							issue an order prohibiting the establishment from operating

			 pending a demonstration by the establishment that sufficient changes in

			 facilities, procedures, personnel, or other aspects of the process control

			 system have been made such that the Administrator determines that compliance

			 with the food safety law is achieved; and

						

							(B)

							following the demonstration required in subparagraph (A), issue

			 an order authorizing the food establishment to operate subject, at a minimum,

			 to—

							

								(i)

								the inspection requirement applicable to the establishment under

			 subsection (b) (1) or (2); and

							

								(ii)

								such other inspection or compliance measures determined by the

			 Administrator necessary to assure compliance with the applicable food safety

			 law.

							

						(3)

						In the case of a category 3 food establishment, the Administrator

			 shall continue to implement the applicable inspection mandates of the Federal

			 Meat Inspection Act (21 U.S.C. 601 et seq.), the Poultry Products Inspection

			 Act (21 U.S.C. 451 et seq.), and the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 301 et seq.) until—

						

							(A)

							the regulations required to implement this section have been

			 promulgated;

						

							(B)

							the first resource plan under section 209 has been submitted;

			 and

						

							(C)

							for individual establishments, compliance with the food safety

			 law has been demonstrated.

						

						(4)

						In the case of a category 3 food establishment that, within 1

			 year after the promulgation of the regulations required to implement this

			 section, have not demonstrated compliance with the food safety law, the

			 Administrator shall—

						

							(A)

							issue an order prohibiting the establishment from operating,

			 pending a demonstration by the establishment that sufficient changes in

			 facilities, procedures, personnel, or other aspects of the process control

			 system have been made such that the Administrator determines that compliance

			 with the food safety law is achieved; and

						

							(B)

							following the demonstration required in subparagraph (A), issue

			 an order authorizing the establishment to operate subject, at a minimum,

			 to—

							

								(i)

								the inspection requirement applicable to the establishment under

			 subsection (b)(3); and

							

								(ii)

								such other inspection or compliance measures determined by the

			 Administrator necessary to assure compliance with the food safety law.

							

						(5)

						In the case of a category 4 or 5 food establishment, the

			 inspection requirements of this Act shall be implemented as soon as possible

			 after—

						

							(A)

							the promulgation of the regulations required to implement this

			 section;

						

							(B)

							the publication of the first resource plan under section 209;

			 and

						

							(C)

							the commencement of the first fiscal year in which the

			 Administration is operating with budgetary resources that Congress has

			 appropriated following consideration of the resource plan under section

			 209.

						

					(f)

					Official mark

					

						(1)

						In general

						

							(A)

							Establishment

							Before the completion of the transition process under paragraphs

			 (1) through (3) of subsection (e), the Administrator shall by regulation

			 establish an official mark that shall be affixed to a food product produced in

			 a category 1, 2, or 3 establishment, subject to subparagraph (B).

						

							(B)

							Prerequisite

							The official mark required under subparagraph (A) shall be

			 affixed to a food product by the Administrator if the establishment has been

			 inspected by the Administrator in accordance with the inspection frequencies

			 under this section and the establishment is in compliance with the food safety

			 law.

						

							(C)

							Removal of official mark

							The Administrator shall promulgate regulations that provide for

			 the removal of the official mark under this subsection if the Administrator

			 makes a finding that the establishment is not in compliance with the food

			 safety law.

						

						(2)

						Category 1, 2, or 3 food establishments

						In the case of products produced in a category 1, 2, or 3 food

			 establishment—

						

							(A)

							products subject to Federal Meat Inspection Act (21 U.S.C. 601 et

			 seq.), the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), the Egg

			 Products Inspection Act (21 U.S.C. 1031 et seq.), and the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 301 et seq.) as of the date of enactment of this

			 Act shall remain subject to the requirement under those Acts that they bear the

			 mark of inspection pending completion of the transition process under

			 paragraphs (1) through (3) of subsection (e);

						

							(B)

							the Administrator shall publicly certify on a monthly basis that

			 the inspection frequencies required under this Act have been achieved;

			 and

						

							(C)

							a product from an establishment that has not been inspected in

			 accordance with the required frequencies under this section shall not bear the

			 official mark and shall not be shipped in interstate commerce.

						

						(3)

						Category 4 and 5 food establishments

						In the case of a product produced in a category 4 or 5 food

			 establishment the Administrator shall provide by regulation for the voluntary

			 use of the official mark established under paragraph (1), subject to—

						

							(A)

							such minimum inspection frequencies as determined appropriate by

			 the Administrator;

						

							(B)

							compliance with applicable performance standards and other

			 provisions of the food safety law; and

						

							(C)

							such other requirements the Administrator considers

			 appropriate.

						

					(g)

					Implementation

					Not later than 1 year after the effective date of this Act, the

			 Administrator shall issue regulations to implement subsections (b) through

			 (e).

				

					(h)

					Maintenance and inspection of records

					

						(1)

						In general

						

							(A)

							Records

							A food establishment shall—

							

								(i)

								maintain such records as the Administrator shall require by

			 regulation, including all records relating to the processing, distributing,

			 receipt, or importation of any food; and

							

								(ii)

								permit the Administrator, in addition to any authority of the

			 food safety agencies in effect on the day before the date of enactment of this

			 Act, upon presentation of appropriate credentials and at reasonable times and

			 in a reasonable manner, to have access to and copy all records maintained by or

			 on behalf of such food establishment representative in any format (including

			 paper or electronic) and at any location, that are necessary to assist the

			 Administrator—

								

									(I)

									to determine whether the food is contaminated or not in

			 compliance with the food safety law; or

								

									(II)

									to track the food in commerce.

								

							(B)

							Required disclosure

							A food establishment shall have an affirmative obligation to

			 disclose to the Administrator the results of testing or sampling of food,

			 equipment, or material in contact with food, that is positive for any

			 contaminant.

						

						(2)

						Maintenance of records

						The records in paragraph (1) shall be maintained for a reasonable

			 period of time, as determined by the Administrator.

					

						(3)

						Requirements

						The records in paragraph (1) shall include records

			 describing—

						

							(A)

							the origin, receipt, delivery, sale, movement, holding, and

			 disposition of food or ingredients;

						

							(B)

							the identity and quantity of ingredients used in the food;

						

							(C)

							the processing of the food;

						

							(D)

							the results of laboratory, sanitation, or other tests performed

			 on the food or in the food establishment;

						

							(E)

							consumer complaints concerning the food or packaging of the

			 food;

						

							(F)

							the production codes, open date codes, and locations of food

			 production; and

						

							(G)

							other matters reasonably related to whether food is unsafe, is

			 adulterated or misbranded, or otherwise fails to meet the requirements of this

			 Act.

						

					(i)

					Protection of sensitive information

					

						(1)

						In general

						The Administrator shall develop and maintain procedures to

			 prevent the unauthorized disclosure of any trade secret or confidential

			 information obtained by the Administrator.

					

						(2)

						Limitation

						The requirement under this subsection does not—

						

							(A)

							limit the authority of the Administrator to inspect or copy

			 records or to require the establishment or maintenance of records under this

			 Act;

						

							(B)

							have any legal effect on section 1905 of title 18, United States

			 Code;

						

							(C)

							extend to any food recipe, financial data, pricing data,

			 personnel data, or sales data (other than shipment dates relating to

			 sales);

						

							(D)

							limit the public disclosure of distribution records or other

			 records related to food subject to a voluntary or mandatory recall under

			 section 403; or

						

							(E)

							limit the authority of the Administrator to promulgate

			 regulations to permit the sharing of data with other governmental

			 authorities.

						

					(j)

					Bribery of or gifts to inspector or other officers and

			 acceptance of gifts

					Section 22 of the Federal Meat Inspection Act (21 U.S.C. 622)

			 shall apply under this Act.

				

				206.

				Food production facilities

				In carrying out the duties of

			 the Administrator and the purposes of this Act, the Administrator shall have

			 the authority, with respect to food production facilities, to—

				

					(1)

					visit and inspect food production facilities in the United States

			 and in foreign countries to investigate bioterrorism threats and for other

			 critical food safety purposes;

				

					(2)

					review food safety records as required to be kept by the

			 Administrator to carry out traceback and for other critical food safety

			 purposes;

				

					(3)

					set good practice standards to protect the public and animal

			 health and promote food safety;

				

					(4)

					conduct monitoring and surveillance of animals, plants, products,

			 or the environment, as appropriate; and

				

					(5)

					collect and maintain information relevant to public health and

			 farm practices.

				

				207.

				Federal and State cooperation

				

					(a)

					In general

					The Administrator shall work with the States to carry out

			 activities and programs that create a national food safety program so that

			 Federal and State programs function in a coordinated and cost-effective

			 manner.

				

					(b)

					State action

					The Administrator shall work with States to—

					

						(1)

						continue, strengthen, or establish State food safety programs,

			 especially with respect to the regulation of retail commercial food

			 establishments, transportation, harvesting, and fresh markets;

					

						(2)

						continue, strengthen, or establish inspection programs and

			 requirements to ensure that food under the jurisdiction of the State is safe;

			 and

					

						(3)

						support recall authorities at the State and local levels.

					

					(c)

					Assistance

					To assist in planning, developing, and implementing a food safety

			 program, the Administrator may provide and continue to a State—

					

						(1)

						advisory assistance;

					

						(2)

						technical and laboratory assistance and training (including

			 necessary materials and equipment); and

					

						(3)

						financial, in kind, and other aid.

					

					(d)

					Service agreements

					

						(1)

						In general

						The Administrator may, under agreements entered into with

			 Federal, State, or local agencies, use on a reimbursable basis or otherwise,

			 the personnel and services of those agencies in carrying out this Act.

					

						(2)

						Training

						Agreements with a State under this subsection may provide for

			 training of State employees.

					

						(3)

						Maintenance of agreements

						The Administrator shall maintain any agreement that is in effect

			 on the day before the date of enactment of this Act until the Administrator

			 evaluates such agreement and determines whether to maintain or substitute such

			 agreement.

					

					(e)

					Audits

					

						(1)

						In general

						The Administrator shall annually conduct a comprehensive review

			 of each State program that provides services to the Administrator in carrying

			 out the responsibilities under this Act, including mandated inspections under

			 section 205.

					

						(2)

						Requirements

						The review shall—

						

							(A)

							include a determination of the effectiveness of the State

			 program; and

						

							(B)

							identify any changes necessary to ensure enforcement of Federal

			 requirements under this Act.

						

					(f)

					No Federal Preemption

					Nothing in this Act shall be construed to preempt the enforcement

			 of State food safety laws and standards that are at least as stringent as those

			 under this Act.

				

				208.

				Imports

				

					(a)

					In general

					Not later than 2 years after the effective date of this Act, the

			 Administrator shall establish a system under which a foreign government or

			 foreign food establishment seeking to import food to the United States shall

			 submit a request for certification to the Administrator.

				

					(b)

					Certification standard

					A foreign government or foreign food establishment requesting a

			 certification to import food to the United States shall demonstrate, in a

			 manner determined appropriate by the Administrator, that food produced under

			 the supervision of a foreign government or by the foreign food establishment

			 has met standards for food safety, inspection, labeling, and consumer

			 protection that are at least equivalent to standards applicable to food

			 produced in the United States.

				

					(c)

					Certification approval

					

						(1)

						Request by foreign government

						Prior to granting the certification request of a foreign

			 government, the Administrator shall review, audit, and certify the food safety

			 program of a requesting foreign government (including all statutes,

			 regulations, and inspection authority) as at least equivalent to the food

			 safety program in the United States, as demonstrated by the foreign

			 government.

					

						(2)

						Request by foreign food establishment

						Prior to granting the certification request of a foreign food

			 establishment, the Administrator shall certify, based on an onsite inspection,

			 the food safety programs and procedures of a requesting foreign firm as at

			 least equivalent to the food safety programs and procedures of the United

			 States.

					

					(d)

					Limitation

					A foreign government or foreign firm approved by the

			 Administrator to import food to the United States under this section shall be

			 certified to export only the approved food products to the United States for a

			 period not to exceed 5 years.

				

					(e)

					Withdrawal of certification

					The Administrator may withdraw certification of any food from a

			 foreign government or foreign firm—

					

						(1)

						if such food is linked to an outbreak of human illness;

					

						(2)

						following an investigation by the Administrator that finds that

			 the foreign government programs and procedures or foreign food establishment is

			 no longer equivalent to the food safety programs and procedures in the United

			 States; or

					

						(3)

						following a refusal to allow United States officials to conduct

			 such audits and investigations as may be necessary to fulfill the requirements

			 under this section.

					

					(f)

					Renewal of certification

					The Administrator shall audit foreign governments and foreign

			 food establishments at least every 5 years to ensure the continued compliance

			 with the standards set forth in this section.

				

					(g)

					Required routine inspection

					The Administrator shall routinely inspect food and food animals

			 (via a physical examination) before it enters the United States to ensure that

			 it is—

					

						(1)

						safe;

					

						(2)

						labeled as required for food produced in the United States;

			 and

					

						(3)

						otherwise meets requirements under the food safety law.

					

					(h)

					Enforcement

					The Administrator is authorized to—

					

						(1)

						deny importation of food from any foreign government that does

			 not permit United States officials to enter the foreign country to conduct such

			 audits and inspections as may be necessary to fulfill the requirements under

			 this section;

					

						(2)

						deny importation of food from any foreign government or foreign

			 firm that does not consent to an investigation by the Administration when food

			 from that foreign country or foreign firm is linked to a food-borne illness

			 outbreak or is otherwise found to be adulterated or mislabeled; and

					

						(3)

						promulgate rules and regulations to carry out the purposes of

			 this section, including setting terms and conditions for the destruction of

			 products that fail to meet the standards of this Act.

					

					(i)

					Detention and seizure

					Any food imported for consumption in the United States may be

			 detained, seized, or condemned pursuant to section 402.

				

				209.

				Resource plan

				

					(a)

					In general

					The Administrator shall prepare and update annually a resource

			 plan describing the resources required, in the best professional judgment of

			 the Administrator, to develop and fully implement the national food safety

			 program established under this Act.

				

					(b)

					Contents of plan

					The resource plan shall—

					

						(1)

						describe quantitatively the personnel, financial, and other

			 resources required to carry out the inspection of food establishments under

			 section 205 and other requirements of the national food safety program;

					

						(2)

						allocate inspection resources in a manner reflecting the

			 distribution of risk and opportunities to reduce risk across the food supply to

			 the extent feasible based on the best available information, and subject to

			 section 205; and

					

						(3)

						describe the personnel, facilities, equipment, and other

			 resources needed to carry out inspection and other oversight activities, at a

			 total resource level equal to at least 50 percent of the resources required to

			 carry out inspections in food establishments under section 205—

						

							(A)

							in foreign establishments;

						

							(B)

							at the point of importation; and

						

							(C)

							at the point of production on farms, ranches, and

			 feedlots.

						

					(c)

					Grants

					The resource plan shall include recommendations for funding to

			 provide grants to States and local governments to carry out food safety

			 activities in retail and food service facilities and the required inspections

			 in food establishments.

				

					(d)

					Submission of plan

					The Administrator shall submit annually to the Committee on

			 Appropriations of the Senate, the Committee on Appropriations of the House of

			 Representatives, and other relevant committees of Congress, the resource plan

			 required under this section.

				

				210.

				Traceback

				

					(a)

					In general

					The Administrator, in order to protect the public health, shall

			 establish requirements for a national system for tracing food and food

			 producing animals from point of origin to retail sale, subject to subsection

			 (b).

				

					(b)

					Applicability

					Traceability requirements shall—

					

						(1)

						be established in accordance with regulations and guidelines

			 issued by the Administrator; and

					

						(2)

						apply to food production facilities and food

			 establishments.

					

					(c)

					Relationship to country of origin labeling

					Nothing contained in this section prevents or interferes with

			 implementation of the country of origin labeling requirements of subtitle D of

			 the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.).

				

			III

			Research and education

			

				301.

				Public health assessment system

				

					(a)

					In general

					The Administrator, acting in coordination with the Director of

			 the Centers for Disease Control and Prevention and with the Research Education

			 and Economics mission area of the Department of Agriculture, shall—

					

						(1)

						have access to the applicable data systems of the Centers for

			 Disease Control and Prevention and to the databases made available by a

			 State;

					

						(2)

						maintain an active surveillance system of food, food products,

			 and epidemiological evidence submitted by States to the Centers for Disease

			 Control and Prevention based on a representative proportion of the population

			 of the United States;

					

						(3)

						assess the frequency and sources of human illness in the United

			 States associated with the consumption of food;

					

						(4)

						maintain a state-of-the-art DNA matching system and

			 epidemiological system dedicated to food-borne illness identification,

			 outbreaks, and containment; and

					

						(5)

						have access to the surveillance data created via monitoring and

			 statistical studies conducted as part of its own inspection.

					

					(b)

					Public health sampling

					

						(1)

						In general

						Not later than 1 year after the effective date of this Act, the

			 Administrator shall establish guidelines for a sampling system under which the

			 Administrator shall take and analyze samples of food—

						

							(A)

							to assist the Administrator in carrying out this Act; and

						

							(B)

							to assess the nature, frequency of occurrence, and quantities of

			 contaminants in food.

						

						(2)

						Requirements

						The sampling system described in paragraph (1) shall

			 provide—

						

							(A)

							statistically valid monitoring, including market-based studies,

			 on the nature, frequency of occurrence, and quantities of contaminants in food

			 available to consumers; and

						

							(B)

							at the request of the Administrator, such other information,

			 including analysis of monitoring and verification samples, as the Administrator

			 determines may be useful in assessing the occurrence of contaminants in

			 food.

						

					(c)

					Assessment of health hazards

					

						(1)

						In general

						Through the surveillance system referred to in subsection (a) and

			 the sampling system described in subsection (b), the Administrator

			 shall—

						

							(A)

							rank food categories based on the hazard to human health

			 presented by the food category;

						

							(B)

							identify appropriate industry and regulatory approaches to

			 minimize hazards in the food supply; and

						

							(C)

							assess the public health environment for emerging diseases,

			 including zoonosis, for their risk of appearance in the United States food

			 supply.

						

						(2)

						Components of analysis

						The analysis under subsection (b)(1) may include—

						

							(A)

							a comparison of the safety of commercial processing with the

			 health hazards associated with food that is harvested for recreational or

			 subsistence purposes and prepared noncommercially;

						

							(B)

							a comparison of the safety of food that is domestically processed

			 with the health hazards associated with food that is processed outside the

			 United States;

						

							(C)

							a description of contamination originating from handling

			 practices that occur prior to or after the sale of food to consumers;

			 and

						

							(D)

							use of comparative risk

			 assessments.

						

				302.

				Public education and advisory system

				

					(a)

					Public education

					

						(1)

						In general

						The Administrator, in cooperation with private and public

			 organizations, including the cooperative extension services and building on the

			 efforts of appropriate State and local entities, shall establish a national

			 public education program on food safety.

					

						(2)

						Requirements

						The program shall provide—

						

							(A)

							information to the public regarding Federal standards and best

			 practices and promotion of public awareness, understanding, and acceptance of

			 those standards and practices;

						

							(B)

							information for health professionals—

							

								(i)

								to improve diagnosis and treatment of food-related illness;

			 and

							

								(ii)

								to advise individuals at special risk for food-related illnesses;

			 and

							

							(C)

							such other information or advice to consumers and other persons

			 as the Administrator determines will promote the purposes of this Act.

						

					(b)

					Health advisories

					The Administrator, in consultation with other Federal departments

			 and agencies as the Administrator determines necessary, shall work with the

			 States and other appropriate entities—

					

						(1)

						to develop and distribute regional and national advisories

			 concerning food safety;

					

						(2)

						to develop standardized formats for written and broadcast

			 advisories;

					

						(3)

						to incorporate State and local advisories into the national

			 public education program established under subsection (a); and

					

						(4)

						to present prompt, specific information regarding foods found to

			 pose a threat to the public health.

					

				303.

				Research

				

					(a)

					In general

					The Administrator shall conduct research to carry out this Act,

			 including studies to—

					

						(1)

						improve sanitation and food safety practices in the processing of

			 food;

					

						(2)

						develop improved techniques to monitor and inspect food;

					

						(3)

						develop efficient, rapid, and sensitive methods to detect

			 contaminants in food;

					

						(4)

						determine the sources of contamination of contaminated

			 food;

					

						(5)

						develop food consumption data;

					

						(6)

						identify ways that animal production techniques could improve the

			 safety of the food supply;

					

						(7)

						draw upon research and educational programs that exist at the

			 State and local level;

					

						(8)

						utilize the DNA matching system and other processes to identify

			 and control pathogens;

					

						(9)

						address common and emerging zoonotic diseases;

					

						(10)

						develop methods to reduce or destroy harmful pathogens before,

			 during, and after processing;

					

						(11)

						analyze the incidence of antibiotic resistence as it pertains to

			 the food supply and develop new methods to reduce the transfer of antibiotic

			 resistance to humans; and

					

						(12)

						conduct other research that supports the purposes of this

			 Act.

					

					(b)

					Contract authority

					The Administrator may enter into contracts and agreements with

			 any State, university, Federal Government agency, or person to carry out this

			 section.

				

			IV

			Enforcement

			

				401.

				Prohibited Acts

				It is prohibited—

				

					(1)

					to manufacture, introduce, deliver for introduction, or receive

			 into interstate commerce any food that is adulterated, misbranded, or otherwise

			 unsafe;

				

					(2)

					to adulterate or misbrand any food in interstate commerce;

				

					(3)

					for a food establishment or foreign food establishment to fail to

			 register under section 202, or to operate without a valid registration;

				

					(4)

					to refuse to permit access to a food establishment for the

			 inspection and copying of a record as required under section 205(h);

				

					(5)

					to fail to establish or maintain any record or to make any report

			 as required under section 205(h);

				

					(6)

					to refuse to permit entry to or inspection of a food

			 establishment as required under section 205;

				

					(7)

					to fail to provide to the Administrator the results of a testing

			 or sampling of a food, equipment, or material in contact with contaminated food

			 under section 205(i);

				

					(8)

					to fail to comply with a provision, regulation, or order of the

			 Administrator under section 202, 203, 204, or 208;

				

					(9)

					to slaughter an animal that is capable for use in whole or in

			 part as human food at a food establishment processing any such food for

			 commerce, except in compliance with the food safety law;

				

					(10)

					to transfer food in violation of an administrative detention

			 order under section 402 or to remove or alter a required mark or label

			 identifying the food as detained;

				

					(11)

					to fail to comply with a recall or other order under section 403;

			 or

				

					(12)

					to otherwise violate the food safety law.

				

				402.

				Food detention, seizure, and condemnation

				

					(a)

					Administrative detention of food

					

						(1)

						Expanded authority

						The Administrator shall have authority under

			 section

			 304 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 334) to administratively

			 detain and seize any food that the Administrator has reason to believe is

			 unsafe, is adulterated or misbranded, or otherwise fails to meet the

			 requirements of the food safety law.

					

						(2)

						Detention authority

						If, during an inspection conducted in accordance with section 205

			 or 208, an officer, employee, or agent of the Administration making the

			 inspection has reason to believe that a domestic food, imported food, or food

			 offered for import is unsafe, is adulterated or misbranded, or otherwise fails

			 to meet the requirements of this Act, the officer or employee may order the

			 food detained.

					

						(3)

						Period of detention

						

							(A)

							In general

							A food may be detained for a reasonable period, not to exceed 20

			 days, unless a longer period, not to exceed 30 days, is necessary for the

			 Administrator to institute a seizure action.

						

							(B)

							Perishable food

							The Administrator shall provide by regulation for procedures to

			 institute a seizure action on an expedited basis with respect to perishable

			 food.

						

						(4)

						Security of detained food

						

							(A)

							In general

							A detention order—

							

								(i)

								may require that the food be labeled or marked as detained;

			 and

							

								(ii)

								shall require that the food be removed to a secure facility, if

			 appropriate.

							

							(B)

							Food subject to an order

							A food subject to a detention order shall not be transferred by

			 any person from the place at which the food is removed, until released by the

			 Administrator or until the expiration of the detention period applicable under

			 the order, whichever occurs first.

						

							(C)

							Delivery of food

							This subsection does not authorize the delivery of a food in

			 accordance with execution of a bond while the article is subject to the

			 order.

						

					(b)

					Appeal of detention order

					

						(1)

						In general

						A person who would be entitled to be a claimant for a food

			 subject to a detention order if the food were seized under section 304 of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 334), may appeal the order

			 to the Administrator.

					

						(2)

						Action by the administrator

						Not later than 5 days after an appeal is filed under paragraph

			 (1), the Administrator, after providing an opportunity for an informal hearing,

			 shall confirm, modify, or terminate the order involved.

					

						(3)

						Final agency action

						Confirmation, modification, or termination by the Administrator

			 under paragraph (2) shall be considered a final agency action for purposes of

			 section 702 of title 5, United States Code.

					

						(4)

						Termination

						The order shall be considered to be terminated if, after 5 days,

			 the Administrator has failed—

						

							(A)

							to provide an opportunity for an informal hearing; or

						

							(B)

							to confirm, modify, or terminate the order.

						

						(5)

						Effect of instituting court action

						If the Administrator initiates an action under

			 section

			 302 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 332) or section 304(a) of

			 that Act (21

			 U.S.C. 334(a)), the process for the appeal of the detention

			 order shall terminate.

					

					(c)

					Condemnation of food

					

						(1)

						In general

						After confirming a detention order, the Administrator may order

			 the food condemned.

					

						(2)

						Destruction of food

						Any food condemned shall be destroyed under the supervision of

			 the Administrator.

					

						(3)

						Release of food

						If the Administrator determines that, through reprocessing,

			 relabeling, or other action, a detained food can be brought into compliance

			 with this Act, the food may be released following a determination by the

			 Administrator that the relabeling or other action as specified by the

			 Administrator has been performed.

					

					(d)

					Temporary holds at ports of entry

					

						(1)

						In general

						If an officer or qualified employee of the Administration has

			 reason to believe that a food is unsafe, is adulterated or misbranded, or

			 otherwise fails to meet the requirements of this Act, and the officer or

			 qualified employee is unable to inspect, examine, or investigate the food when

			 the food is offered for import at a port of entry into the United States, the

			 officer or qualified employee shall request the Secretary of Homeland Security

			 to hold the food at the port of entry for a reasonable period of time, not to

			 exceed 24 hours, to enable the Administrator to inspect or investigate the food

			 as appropriate.

					

						(2)

						Removal to secure facility

						The Administrator shall work in coordination with the Secretary

			 of Homeland Security to remove a food held in accordance with paragraph (1) to

			 a secure facility as appropriate.

					

						(3)

						Prohibition on transfer

						During the period in which the food is held, the food shall not

			 be transferred by any person from the port of entry into the United States, or

			 from the secure facility to which the food has been removed.

					

						(4)

						Delivery in accordance with a bond

						The delivery of the food in accordance with the execution of a

			 bond while the food is held is not authorized.

					

						(5)

						Prohibition on Reexport

						A food found unfit for human or animal consumption shall be

			 prohibited from reexport without further processing to remove the contamination

			 and reinspection by the Administration.

					

				403.

				Notification and recall

				

					(a)

					Notice to Administrator of violation

					

						(1)

						In general

						A person that has reason to believe that any food introduced into

			 or in interstate commerce, or held for sale (whether or not the first sale)

			 after shipment in interstate commerce, may be in violation of the food safety

			 law shall immediately notify the Administrator of the identity and location of

			 the food.

					

						(2)

						Manner of notification

						Notification under paragraph (1) shall be made in such manner and

			 by such means as the Administrator may require by regulation.

					

					(b)

					Recall and consumer notification

					

						(1)

						Voluntary actions

						If the Administrator determines that food is in violation of the

			 food safety law when introduced into or while in interstate commerce or while

			 held for sale (whether or not the first sale) after shipment in interstate

			 commerce and that there is a reasonable probability that the food, if consumed,

			 would present a threat to public health, as determined by the Administrator,

			 the Administrator shall give the appropriate persons (including the

			 manufacturers, importers, distributors, or retailers of the food) an

			 opportunity to—

						

							(A)

							cease distribution of the food;

						

							(B)

							notify all persons—

							

								(i)

								processing, distributing, or otherwise handling the food to

			 immediately cease such activities with respect to the food; or

							

								(ii)

								to which the food has been distributed, transported, or sold, to

			 immediately cease distribution of the food;

							

							(C)

							recall the food;

						

							(D)

							in conjunction with the Administrator, provide notice of the

			 finding of the Administrator—

							

								(i)

								to consumers to whom the food was, or may have been, distributed;

			 and

							

								(ii)

								to State and local public health officials; or

							

							(E)

							take any combination of the measures described in this paragraph,

			 as determined by the Administrator to be appropriate in the

			 circumstances.

						

						(2)

						Mandatory actions

						If a person referred to in paragraph (1) refuses to or does not

			 adequately carry out the actions described in that paragraph within the time

			 period and in the manner prescribed by the Administrator, the Administrator

			 shall—

						

							(A)

							have authority to control and possess the food, including

			 ordering the shipment of the food from the food establishment to the

			 Administrator—

							

								(i)

								at the expense of the food establishment; or

							

								(ii)

								in an emergency (as determined by the Administrator), at the

			 expense of the Administration; and

							

							(B)

							by order, require, as the Administrator determines to be

			 necessary, the person to immediately—

							

								(i)

								cease distribution of the food; and

							

								(ii)

								notify all persons—

								

									(I)

									processing, distributing, or otherwise handling the food to

			 immediately cease such activities with respect to the food; or

								

									(II)

									if the food has been distributed, transported, or sold, to

			 immediately cease distribution of the food.

								

						(3)

						Notification to consumers by administrator

						The Administrator shall, as the Administrator determines to be

			 necessary, provide notice of the finding of the Administrator under paragraph

			 (1)—

						

							(A)

							to consumers to whom the food was, or may have been, distributed;

			 and

						

							(B)

							to State and local public health officials.

						

						(4)

						Nondistribution by notified persons

						A person that processes, distributes, or otherwise handles the

			 food, or to which the food has been distributed, transported, or sold, and that

			 is notified under paragraph (1)(B) or (2)(B) shall immediately cease

			 distribution of the food.

					

						(5)

						Availability of records to administrator

						Each person referred to in paragraph (1) that processed,

			 distributed, or otherwise handled food shall make available to the

			 Administrator information necessary to carry out this subsection, as determined

			 by the Administrator, regarding—

						

							(A)

							persons that processed, distributed, or otherwise handled the

			 food; and

						

							(B)

							persons to which the food has been transported, sold,

			 distributed, or otherwise handled.

						

					(c)

					Informal hearings on orders

					

						(1)

						In general

						The Administrator shall provide any person subject to an order

			 under subsection (b) with an opportunity for an informal hearing, to be held as

			 soon as practicable but not later than 2 business days after the issuance of

			 the order.

					

						(2)

						Scope of the hearing

						In a hearing under paragraph (1), the Administrator shall

			 consider the actions required by the order and any reasons why the food that is

			 the subject of the order should not be recalled.

					

					(d)

					Post-Hearing recall orders

					

						(1)

						Amendment of order

						If, after providing an opportunity for an informal hearing under

			 subsection (c), the Administrator determines that there is a reasonable

			 probability that the food that is the subject of an order under subsection (b),

			 if consumed, would present a threat to the public health, the Administrator, as

			 the Administrator determines to be necessary, may—

						

							(A)

							amend the order to require recall of the food or other

			 appropriate action;

						

							(B)

							specify a timetable in which the recall shall occur;

						

							(C)

							require periodic reports to the Administrator describing the

			 progress of the recall; and

						

							(D)

							provide notice of the recall to consumers to whom the food was,

			 or may have been, distributed.

						

						(2)

						Vacation of orders

						If, after providing an opportunity for an informal hearing under

			 subsection (c), the Administrator determines that adequate grounds do not exist

			 to continue the actions required by the order, the Administrator shall vacate

			 the order.

					

					(e)

					Remedies not exclusive

					The remedies provided in this section shall be in addition to,

			 and not exclusive of, other remedies that may be available.

				

				404.

				Injunction proceedings

				

					(a)

					Jurisdiction

					The district courts of the United States, and the United States

			 courts of the territories and possessions of the United States, shall have

			 jurisdiction, for cause shown, to restrain a violation of section 202, 203,

			 204, 207, or 401 (or a regulation promulgated under that section).

				

					(b)

					Trial

					In a case in which violation of an injunction or restraining

			 order issued under this section also constitutes a violation of the food safety

			 law, trial shall be by the court or, upon demand of the accused, by a

			 jury.

				

				405.

				Civil and criminal penalties

				

					(a)

					Civil sanctions

					

						(1)

						Civil penalty

						

							(A)

							In general

							Any person that commits an act that violates the food safety law

			 (including a regulation promulgated or order issued under a Federal food safety

			 law) may be assessed a civil penalty by the Administrator of not more than

			 $10,000 for each such act.

						

							(B)

							Separate offense

							Each act described in subparagraph (A) and each day during which

			 that act continues shall be considered a separate offense.

						

						(2)

						Other requirements

						

							(A)

							Written order

							The civil penalty described in paragraph (1) shall be assessed by

			 the Administrator by a written order, which shall specify the amount of the

			 penalty and the basis for the penalty under subparagraph (B) considered by the

			 Administrator.

						

							(B)

							Amount of penalty

							Subject to paragraph (1)(A), the amount of the civil penalty

			 shall be determined by the Administrator, after considering—

							

								(i)

								the gravity of the violation;

							

								(ii)

								the degree of culpability of the person;

							

								(iii)

								the size and type of the business of the person; and

							

								(iv)

								any history of prior offenses by the person under the food safety

			 law.

							

							(C)

							Review of order

							The order may be reviewed only in accordance with subsection

			 (c).

						

					(b)

					Criminal sanctions

					

						(1)

						In general

						Except as provided in paragraphs (2) and (3), a person that

			 knowingly produces or introduces into commerce food that is unsafe or otherwise

			 adulterated or misbranded shall be imprisoned for not more than 1 year or fined

			 not more than $10,000, or both.

					

						(2)

						Severe violations

						A person that commits a violation described in paragraph (1)

			 after a conviction of that person under this section has become final, or

			 commits such a violation with the intent to defraud or mislead, shall be

			 imprisoned for not more than 3 years or fined not more than $100,000, or

			 both.

					

						(3)

						Exception

						No person shall be subject to the penalties of this

			 subsection—

						

							(A)

							for having received, proffered, or delivered in interstate

			 commerce any food, if the receipt, proffer, or delivery was made in good faith,

			 unless that person refuses to furnish (on request of an officer or employee

			 designated by the Administrator)—

							

								(i)

								the name, address and contact information of the person from whom

			 that person purchased or received the food;

							

								(ii)

								copies of all documents relating to the person from whom that

			 person purchased or received the food; and

							

								(iii)

								copies of all documents pertaining to the delivery of the food to

			 that person; or

							

							(B)

							if that person establishes a guaranty signed by, and containing

			 the name and address of, the person from whom that person received in good

			 faith the food, stating that the food is not adulterated or misbranded within

			 the meaning of this Act.

						

					(c)

					Judicial review

					

						(1)

						In general

						An order assessing a civil penalty under subsection (a) shall be

			 a final order unless the person—

						

							(A)

							not later than 30 days after the effective date of the order,

			 files a petition for judicial review of the order in the United States court of

			 appeals for the circuit in which that person resides or has its principal place

			 of business or the United States Court of Appeals for the District of Columbia;

			 and

						

							(B)

							simultaneously serves a copy of the petition by certified mail to

			 the Administrator.

						

						(2)

						Filing of record

						Not later than 45 days after the service of a copy of the

			 petition under paragraph (1)(B), the Administrator shall file in the court a

			 certified copy of the administrative record upon which the order was

			 issued.

					

						(3)

						Standard of review

						The findings of the Administrator relating to the order shall be

			 set aside only if found to be unsupported by substantial evidence on the record

			 as a whole.

					

					(d)

					Collection actions for failure To pay

					

						(1)

						In general

						If any person fails to pay a civil penalty assessed under

			 subsection (a) after the order assessing the penalty has become a final order,

			 or after the court of appeals described in subsection (b) has entered final

			 judgment in favor of the Administrator, the Administrator shall refer the

			 matter to the Attorney General, who shall institute in a United States district

			 court of competent jurisdiction a civil action to recover the amount

			 assessed.

					

						(2)

						Limitation on review

						In a civil action under paragraph (1), the validity and

			 appropriateness of the order of the Administrator assessing the civil penalty

			 shall not be subject to judicial review.

					

					(e)

					Penalties paid into account

					The Administrator—

					

						(1)

						shall deposit penalties collected under this section in an

			 account in the Treasury; and

					

						(2)

						may use the funds in the account, without further appropriation

			 or fiscal year limitation—

						

							(A)

							to carry out enforcement activities under food safety law;

			 or

						

							(B)

							to provide assistance to States to inspect retail commercial food

			 establishments or other food or firms under the jurisdiction of State food

			 safety programs.

						

					(f)

					Discretion of the Administrator to prosecute

					Nothing in this Act requires the Administrator to report for

			 prosecution, or for the commencement of an action, the violation of the food

			 safety law in a case in which the Administrator finds that the public interest

			 will be adequately served by the assessment of a civil penalty under this

			 section.

				

					(g)

					Remedies not exclusive

					The remedies provided in this section may be in addition to, and

			 not exclusive of, other remedies that may be available.

				

				406.

				Presumption

				In any action to enforce the

			 requirements of the food safety law, the connection with interstate commerce

			 required for jurisdiction shall be presumed to exist.

			

				407.

				Whistleblower protection

				

					(a)

					In general

					No Federal employee, employee of a Federal contractor or

			 subcontractor, or any individual employed by a company (referred to in this

			 section as a covered individual), may be discharged, demoted,

			 suspended, threatened, harassed, or in any other manner discriminated against,

			 because of any lawful act done by the covered individual to—

					

						(1)

						provide information, cause information to be provided, or

			 otherwise assist in an investigation regarding any conduct that the covered

			 individual reasonably believes constitutes a violation of any law, rule, or

			 regulation, or that the covered individual reasonably believes constitutes a

			 threat to the public health, when the information or assistance is provided to,

			 or the investigation is conducted by—

						

							(A)

							a Federal regulatory or law enforcement agency;

						

							(B)

							a Member or committee of Congress; or

						

							(C)

							a person with supervisory authority over the covered individual

			 (or such other individual who has the authority to investigate, discover, or

			 terminate misconduct);

						

						(2)

						file, cause to be filed, testify, participate in, or otherwise

			 assist in a proceeding or action filed or about to be filed relating to a

			 violation of any law, rule, or regulation; or

					

						(3)

						refused to violate or assist in the violation of any law, rule,

			 or regulation.

					

					(b)

					Enforcement action

					

						(1)

						In general

						A covered individual who alleges discharge or other

			 discrimination by any person in violation of subsection (a) may seek relief

			 under subsection (c) by filing a complaint with the Secretary of Labor. If the

			 Secretary of Labor has not issued a final decision within 180 days after the

			 date on which the complaint is filed and there is no showing that such delay is

			 due to the bad faith of the claimant, the claimant may bring an action at law

			 or equity for de novo review in the appropriate district court of the United

			 States, which shall have jurisdiction over such an action without regard to the

			 amount in controversy.

					

						(2)

						Procedure

						

							(A)

							In general

							An action under paragraph (1) shall be governed under the rules

			 and procedures set forth in section 42121(b) of title 49, United States

			 Code.

						

							(B)

							Exception

							Notification under section 42121(b)(1) of title 49, United States

			 Code, shall be made to the person named in the complaint and to the person’s

			 employer.

						

							(C)

							Burdens of proof

							An action brought under paragraph (1) shall be governed by the

			 legal burdens of proof set for in section 42121(b) of title 49, United States

			 Code.

						

							(D)

							Statute of limitations

							An action under paragraph (1) shall be commenced not later than

			 90 days after the date on which the violation occurs.

						

					(c)

					Remedies

					

						(1)

						In general

						A covered individual prevailing in any action under subsection

			 (b)(1) shall be entitled to all relief necessary to make the covered individual

			 whole.

					

						(2)

						Compensatory damages

						Relief for any action described in paragraph (1) shall

			 include—

						

							(A)

							reinstatement with the same seniority status that the covered

			 individual would have had, but for the discrimination;

						

							(B)

							the amount of any back pay, with interest; and

						

							(C)

							compensation for any special damages sustained as a result of the

			 discrimination, including litigation costs, expert witness fees, and reasonable

			 attorney’s fees.

						

					(d)

					Rights retained by the covered individual

					Nothing in this section shall be construed to diminish the

			 rights, privileges, or remedies of any covered individual under any Federal or

			 State law, or under any collective bargaining agreement.

				

				408.

				Administration and enforcement

				

					(a)

					In general

					For the efficient administration and enforcement of the food

			 safety law, the provisions (including provisions relating to penalties) of

			 sections 6, 8, 9, and 10 of the Federal Trade

			 Commission Act (15 U.S.C. 46, 48, 49, and 50) (except

			 subsections (c) through (h) of section 6 of that Act), relating to the

			 jurisdiction, powers, and duties of the Federal Trade Commission and the

			 Attorney General to administer and enforce that Act, and to the rights and

			 duties of persons with respect to whom the powers are exercised, shall apply to

			 the jurisdiction, powers, and duties of the Administrator and the Attorney

			 General in administering and enforcing the provisions of the food safety law

			 and to the rights and duties of persons with respect to whom the powers are

			 exercised, respectively.

				

					(b)

					Inquiries and actions

					

						(1)

						In general

						The Administrator, in person or by such agents as the

			 Administrator may designate, may prosecute any inquiry necessary to carry out

			 the duties of the Administrator under the food safety law in any part of the

			 United States.

					

						(2)

						Powers

						The powers conferred by sections 9 and 10 of the

			 Federal Trade Commission Act

			 (15 U.S.C.

			 49 and 50) on the United States district courts may be

			 exercised for the purposes of this chapter by any United States district court

			 of competent jurisdiction.

					

				409.

				Citizen civil actions

				

					(a)

					Civil actions

					A person may commence a civil action against—

					

						(1)

						a person that violates a regulation (including a regulation

			 establishing a performance standard), order, or other action of the

			 Administrator to ensure the safety of food; or

					

						(2)

						the Administrator (in his or her capacity as the Administrator),

			 if the Administrator fails to perform an act or duty to ensure the safety of

			 food that is not discretionary under the food safety law.

					

					(b)

					Court

					

						(1)

						In general

						The action shall be commenced in the United States district court

			 for the district in which the defendant resides, is found, or has an

			 agent.

					

						(2)

						Jurisdiction

						The court shall have jurisdiction, without regard to the amount

			 in controversy, or the citizenship of the parties, to enforce a regulation

			 (including a regulation establishing a performance standard), order, or other

			 action of the Administrator, or to order the Administrator to perform the act

			 or duty.

					

						(3)

						Damages

						The court may—

						

							(A)

							award damages, in the amount of damages actually sustained;

			 and

						

							(B)

							if the court determines it to be in the interest of justice,

			 award the plaintiff the costs of suit, including reasonable attorney’s fees,

			 reasonable expert witness fees, and penalties.

						

					(c)

					Remedies not exclusive

					The remedies provided for in this section shall be in addition

			 to, and not exclusive of, other remedies that may be available.

				

			V

			Implementation

			

				501.

				Definition

				For purposes of this title,

			 the term transition period means the 12-month period beginning on

			 the effective date of this Act.

			

				502.

				Reorganization plan

				

					(a)

					Submission of plan

					Not later than 180 days after the effective date of this Act, the

			 President shall transmit to the appropriate congressional committees a

			 reorganization plan regarding the following:

					

						(1)

						The transfer of agencies, personnel, assets, and obligations to

			 the Administration pursuant to this Act.

					

						(2)

						Any consolidation, reorganization, or streamlining of agencies

			 transferred to the Administration pursuant to this Act.

					

					(b)

					Plan elements

					The plan transmitted under subsection (a) shall contain,

			 consistent with this Act, such elements as the President determines

			 appropriate, including the following:

					

						(1)

						Identification of any functions of agencies designated to be

			 transferred to the Administration pursuant to this Act that will not be

			 transferred to the Administration under the plan.

					

						(2)

						Specification of the steps to be taken by the Administrator to

			 organize the Administration, including the delegation or assignment of

			 functions transferred to the Administration among the officers of the

			 Administration in order to permit the Administration to carry out the functions

			 transferred under the plan.

					

						(3)

						Specification of the funds available to each agency that will be

			 transferred to the Administration as a result of transfers under the

			 plan.

					

						(4)

						Specification of the proposed allocations within the

			 Administration of unexpended funds transferred in connection with transfers

			 under the plan.

					

						(5)

						Specification of any proposed disposition of property,

			 facilities, contracts, records, and other assets and obligations of agencies

			 transferred under the plan.

					

						(6)

						Specification of the proposed allocations within the

			 Administration of the functions of the agencies and subdivisions that are not

			 related directly to ensuring the safety of food.

					

					(c)

					Modification of plan

					The President may, on the basis of consultations with the

			 appropriate congressional committees, modify, or revise any part of the plan

			 until that part of the plan becomes effective in accordance with subsection

			 (d).

				

					(d)

					Effective date

					

						(1)

						In general

						The reorganization plan described in this section, including any

			 modifications or revisions of the plan under subsection (c), shall become

			 effective for an agency on the earlier of—

						

							(A)

							the date specified in the plan (or the plan as modified pursuant

			 to subsection (c)), except that such date may not be earlier than 90 days after

			 the date the President has transmitted the reorganization plan to the

			 appropriate congressional committees pursuant to subsection (a); or

						

							(B)

							the end of the transition period.

						

						(2)

						Statutory construction

						Nothing in this subsection may be construed to require the

			 transfer of functions, personnel, records, balances of appropriations, or other

			 assets of an agency on a single date.

					

						(3)

						Supercedes existing law

						Paragraph (1) shall apply notwithstanding section 905(b) of title

			 5, United States Code.

					

				503.

				Transitional authorities

				

					(a)

					Provision of assistance by officials

					Until the transfer of an agency to the Administration, any

			 official having authority over or function relating to the agency immediately

			 before the effective date of this Act shall provide the Administrator such

			 assistance, including the use of personnel and assets, as the Administrator may

			 request in preparing for the transfer and integration of the agency to the

			 Administration.

				

					(b)

					Services and personnel

					During the transition period, upon the request of the

			 Administrator, the head of any executive agency may, on a reimbursable basis,

			 provide services or detail personnel to assist with the transition.

				

					(c)

					Acting officials

					

						(1)

						In general

						During the transition period, pending the advice and consent of

			 the Senate to the appointment of an officer required by this Act to be

			 appointed by and with such advice and consent, the President may designate any

			 officer whose appointment was required to be made by and with such advice and

			 consent and who was such an officer immediately before the effective date of

			 this Act (and who continues to be in office) or immediately before such

			 designation, to act in such office until the same is filled as provided in this

			 Act.

					

						(2)

						Compensation

						While acting pursuant to paragraph (1), such officers shall

			 receive compensation at the higher of—

						

							(A)

							the rates provided by this Act for the respective offices in

			 which they act; or

						

							(B)

							the rates provided for the offices held at the time of

			 designation.

						

						(3)

						Limitation

						Nothing in this Act shall be construed to require the advice and

			 consent of the Senate to the appointment by the President to a position in the

			 Administration of any officer whose agency is transferred to the Administration

			 pursuant to this Act and whose duties following such transfer are germane to

			 those performed before such transfer.

					

					(d)

					Transfer of personnel, assets, obligations, and

			 function

					

						(1)

						In general

						Consistent with section 1531 of title 31, United States Code, the

			 personnel, assets, liabilities, contracts, property, records, and unexpended

			 balances of appropriations, authorizations, allocations, and other funds that

			 relate to the functions transferred under subsection (a) from a Federal agency

			 shall be transferred to the Administration.

					

						(2)

						Unexpended funds

						Unexpended funds transferred under this subsection shall be used

			 by the Administration only for the purposes for which the funds were originally

			 authorized and appropriated.

					

				504.

				Savings provisions

				

					(a)

					Completed administrative actions

					The enactment of this Act or the transfer of functions under this

			 Act shall not affect any order, determination, rule, regulation, permit,

			 personnel action, agreement, grant, contract, certificate, license,

			 registration, privilege, or other administrative action issued, made, granted,

			 or otherwise in effect or final with respect to that agency on the day before

			 the transfer date with respect to the transferred functions

				

					(b)

					Pending proceedings

					Subject to the authority of the Administrator under this

			 Act—

					

						(1)

						pending proceedings in an agency, including notices of proposed

			 rulemaking, and applications for licenses, permits, certificates, grants, and

			 financial assistance, shall continue notwithstanding the enactment of this Act

			 or the transfer of the agency to the Administration, unless discontinued or

			 modified under the same terms and conditions and to the same extent that such

			 discontinuance could have occurred if such enactment or transfer had not

			 occurred; and

					

						(2)

						orders issued in such proceedings, and appeals therefrom, and

			 payments made pursuant to such orders, shall issue in the same manner on the

			 same terms as if this Act had not been enacted or the agency had not been

			 transferred, and any such order shall continue in effect until amended,

			 modified, superceded, terminated, set aside, or revoked by an officer of the

			 United States or a court of competent jurisdiction, or by operation of

			 law.

					

					(c)

					Pending civil actions

					Subject to the authority of the Administrator under this Act, any

			 civil action commenced with regard to that agency pending before that agency on

			 the day before the transfer date with respect to the transferred functions

			 shall continue notwithstanding the enactment of this Act or the transfer of an

			 agency to the Administration.

				

					(d)

					References

					

						(1)

						In general

						After the transfer of functions from a Federal agency under this

			 Act, any reference in any other Federal law, Executive order, rule, regulation,

			 directive, document, or other material to that Federal agency or the head of

			 that agency in connection with the administration or enforcement of the food

			 safety laws shall be deemed to be a reference to the Administration or the

			 Administrator, respectively.

					

						(2)

						Statutory reporting requirements

						Statutory reporting requirements that applied in relation to such

			 an agency immediately before the effective date of this Act shall continue to

			 apply following such transfer if they refer to the agency by name.

					

				505.

				Conforming amendments

				

					(a)

					Executive schedule

					Section 5313 of title 5, United States Code, is amended by

			 inserting at the end the following new item:

					

						Administrator of Food Safety..

				

					(b)

					Repeal of certain provisions

					Section 18 of the Poultry Products Inspection Act (21 U.S.C. 467),

			 section 401 of the Federal Meat Inspection Act (21 U.S.C. 671), and section 18 of

			 the Egg Products Inspection Act (21 U.S.C. 1047) are

			 repealed.

				

				506.

				Additional technical and conforming amendments

				Not later than 60 days after

			 the submission of the reorganization plan under section 502, the President

			 shall prepare and submit proposed legislation to Congress containing necessary

			 and appropriate technical and conforming amendments to the Acts listed in

			 section 3(15) of this Act to reflect the changes made by this Act.

			

				507.

				Regulations

				The Administrator may

			 promulgate such regulations as the Administrator determines are necessary or

			 appropriate to perform the duties of the Administrator.

			

				508.

				Authorization of appropriations

				There are authorized to be

			 appropriated such sums as are necessary to carry out this Act.

			

				509.

				Limitation on authorization of appropriations

				For the fiscal year that

			 includes the effective date of this Act, the amount authorized to be

			 appropriated to carry out this Act shall not exceed—

				

					(1)

					the amount appropriated for that fiscal year for the Federal

			 agencies identified in section 102(b) for the purpose of administering or

			 enforcing the food safety law; or

				

					(2)

					the amount appropriated for those agencies for that purpose for

			 the preceding fiscal year, if, as of the effective date of this Act,

			 appropriations for those agencies for the fiscal year that includes the

			 effective date have not yet been made.

				

				510.

				Effective date

				This Act takes effect on the

			 date of enactment of this Act.

			

